--------------------------------------------------------------------------------

Exhibit 10.3
 
HEALTHWAYS, INC.
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(DIRECTORS)


This RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), dated GRANT DATE,
is by and between Healthways, Inc., a Delaware corporation (the "Company"), and
PARTICIPANT NAME (the "Director"), under the Company's Amended and Restated 2014
Stock Incentive Plan (the "Plan").  Terms not otherwise defined herein shall
have the meanings given to them in the Plan.


Section 1. Restricted Stock Unit Award.  The Director is hereby granted NUMBER
OF SHARES restricted stock units (the "Restricted Stock Units").  Each
Restricted Stock Unit represents the right to receive one share of the Company's
Common Stock, $.001 par value (the "Stock"), subject to the terms and conditions
of this Agreement and the Plan.


Section 2. Vesting of the Award.  Except as otherwise provided in Section 3
below, the Restricted Stock Units will vest at such times (the "Vesting Date")
and in the percentages set forth below, as long as the Director is serving as a
director of the Company on the Vesting Date.


Vesting Date
 
Award Percentage of Restricted Stock Units
One Year from Grant Date
 
100%





The Company shall issue one share of the Stock to the Director for each vested
Restricted Stock Unit (the "Distributed Shares") at the time the Restricted
Stock Unit vests.  The Distributed Shares shall be represented by a certificate
or by a book-entry.


Section 3. Termination or Expiration of Director's Position on the Board


3.1 Termination or Resignation from Board Following At Least Three Terms as a
Director.  If the Director shall cease to serve as a director of the Corporation
for any reason other than involuntary removal by the stockholders for cause and
if the Director has (x)(A) served at least five  years as a director of the
Corporation, or (B)(i) served at least three years as a director of the
Corporation and (ii) offered to resign from the Board on or after such
Director's 72nd birthday, which offer to resign has been accepted by the
Corporation, and (y) in any case of (A) or (B) above, given the Corporation at
least one month prior written notice of the Director's intent not to stand for
re-election at the end of the Director's then-current term (provided that the
notice requirement in this Section 3.1(y) shall not apply in the event that the
Director ceases to serve as a director of the Corporation as a result of the
Corporation's request therefor), the Restricted Stock Units granted hereunder
shall not be forfeited and shall be paid to the Director on the same schedule as
provided in Section 2 (or otherwise) as if the Director had continued to serve
through each Vesting Date.


3.2 Termination by Reason of Death or Disability.  If the Director shall cease
to serve as a director of the Corporation by reason of death or Disability (as
defined in the Plan), the Restricted Stock Units granted hereunder shall
immediately vest.


3.3 Termination for any Other Reason.  If the Director shall cease to be a
director of the Corporation for any reason (including removal by the
stockholders for cause) other than as set forth in Section 3.1 or Section 3.2
above, all Restricted Stock Units that have not vested prior to the date the
Director ceases to be a director of the Corporation will be forfeited and the
Director shall have no further rights with respect to such Restricted Stock
Units.


Section 4. Voting Rights and Dividends.  Prior to the Vesting Date, the Director
shall be credited with cash dividend equivalents with respect to the Restricted
Stock Units at the time of any payment of dividends to stockholders on shares of
Common Stock in accordance with the terms set forth in the Plan, and such
dividend equivalents shall be paid (in cash, without interest) to the Director
when the Restricted Stock Units to which they relate vest in accordance with
this Agreement.  The Director shall not have any voting rights with respect to
the Stock underlying the Restricted Stock Units prior to the vesting of the
Restricted Stock Units and the issuance of Stock as set forth in Section 2.  A
holder of Distributed Shares shall have full dividend and voting rights as a
holder of Stock.



--------------------------------------------------------------------------------

Section 5. Restrictions on Transfer; Change in Control.


5.1  General Restrictions.  The Restricted Stock Units shall not be transferable
by the Director (or his or her personal representative or estate) other than by
will or by the laws of descent and distribution.  The terms of this Agreement
shall be binding on the executors, administrators, heirs and successors of the
Director.


5.2  Change in Control.  All restrictions imposed on the Restricted Stock Units
shall expire automatically and the Restricted Stock Units granted hereby shall
be deemed fully vested upon a Change in Control, as such term is defined in the
Plan, and the Distributed Shares related thereto shall be outstanding at the
effective time of such Change in Control.


Section 6. Restrictive Agreement.  As a condition to the receipt of any
Distributed Shares, the Director (or his or her legal representative or estate
or any third party transferee), if the Company so requests, will execute an
agreement in form satisfactory to the Company in which the Director or such
other recipient of the shares represents that he or she is purchasing the shares
for investment purposes, and not with a view to resale or distribution.


Section 7. Adjustment.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
and proportionately adjusted (without duplication of Section 4) by the Committee
in accordance with the Plan.


Section 8. [Intentionally Omitted]


Section 9. Plan.  This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan are also provisions of this
Agreement.  If there is a difference or conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan will
govern.  By signing this Agreement, the Director confirms that he or she has
received a copy of the Plan.


Section 10. Miscellaneous.


10.1 Entire Agreement.  This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Director concerning the
Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings.  The Company and the Director
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.


10.2 Captions.  The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience.  They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.


10.3 Counterparts.  This Agreement may be executed in counterparts, each of
which when signed by the Company and the Director will be deemed an original and
all of which together will be deemed the same Agreement.



--------------------------------------------------------------------------------

10.4 Notice.  All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.
 
To the Company:
Healthways, Inc.
 
701 Cool Springs Blvd
 
Franklin, Tennessee 37067
   

 


To the Director:
PARTICIPANT NAME
(Director name and address)
Address on File
 
at Healthways
   



10.5 Amendment.  Subject to the restrictions contained in the Plan, the
Committee may amend the terms of this Agreement, prospectively or retroactively,
but, subject to Section 7 above, no such amendment shall impair the rights of
the Director hereunder without the Director's consent.


10.6 Governing Law.  This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.


10.7 Validity; Severability.  If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.


10.8   Interpretation; Resolution of Disputes.  It is expressly understood that
the Committee is authorized to administer, construe and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Director.  Any dispute or disagreement
which may arise under, or as a result of, or in any way related to, the
interpretation, construction or application of this Agreement shall be
determined by the Board.  Any determination made hereunder shall be final,
binding and conclusive on the Director and the Company for all purposes.


10.9 Successors in Interest.  This Agreement shall inure to the benefit of and
be binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Director's legal representative and permitted assignees.  All
obligations imposed upon the Director and all rights granted to the Company
under this Agreement shall be binding upon the Director 's heirs, executors,
administrators, successors and assignees.






[remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused the Restricted Stock Unit Agreement
to be duly executed as of the day and year first written above.





   
HEALTHWAYS, INC.
   
By:
Name:         
Title: 
 
     

 



   
DIRECTOR: PARTICIPANT NAME
   
Online Grant Acceptance Satisfies
Signature Requirement
 
     

 
 

--------------------------------------------------------------------------------




